EXHIBIT 10.1

MAXYGEN, INC.

AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT

This CHANGE OF CONTROL AGREEMENT (the “Agreement”), originally made by and
between MAXYGEN, INC., a Delaware corporation (the “Company”), and
[                                ] (the “Executive”) on [            ], as
amended and restated May 7, 2008 and December     , 2008 (the “Prior
Agreement”), is hereby amended and restated in its entirety as set forth below.

WHEREAS, the Company is concurrently with the execution of this Agreement
entering into a Master Joint Venture Agreement with Haley Pharma Inc. and Comet
Private Company (the “Transaction”), the closing of which Transaction (the
“Closing”) will constitute a Change in Control for purposes of this Agreement
(as amended and restated);

WHEREAS, the Executive’s employment with the Company will terminate following
the Executive’s provision of services for a specified period following the
Closing;

WHEREAS, over the past several years, the Executive has foregone other
employment opportunities and assisted in successfully implementing the Company’s
strategic direction, as periodically revised;

WHEREAS, the Board has determined that appropriate steps should be taken to
reward the Executive for successfully discharging his duties in assisting with
implementing the Company’s strategic direction, as periodically revised,
recognizing that implementing other Company strategies would have likely
resulted in benefits under this Agreement being triggered, and to reinforce and
encourage the continued attention and dedication of the Executive to his
assigned duties following the consummation of the Closing.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive agree as follows:

1. Introduction; Purposes and Effectiveness.



--------------------------------------------------------------------------------

(a) The purpose of this Agreement is to provide the Executive with certain
benefits due to the termination of his or her employment with the Company in
connection with a Change of Control of the Company.

(b) The Company, by means of the Agreement, seeks to (i) retain the services of
the Executive, (ii) reward the Executive for the successful discharge of his
duties, and (iii) provide incentives for the Executive to exert maximum efforts
for the success of the Company during a transition period following the Closing.

(c) This Agreement, which shall be binding immediately upon its execution by the
parties, shall go into effect if and only if the Closing occurs on or prior to
December 31, 2009. The date of the Closing shall be the “Effective Date” of this
Agreement and, upon this Agreement becoming effective at the Closing, the Prior
Agreement shall terminate. Prior to the Effective Date of this Agreement, as
well as following termination of this Agreement without its having become
effective as set forth in this paragraph, the Prior Agreement shall remain in
full force and effect.

2. Definitions.

(a) “Agreement” means this Amended and Restated Change of Control Agreement.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means the Executive’s: (i) willful and continued failure to
substantially perform the Executive’s duties with the Company (other than as a
result of physical or mental disability or death) after a written demand for
substantial performance is delivered to the Executive by the Company, which
demand specifically identifies the manner in which the Company believes that the
Executive has not substantially performed the Executive’s duties and that has
not been cured within fifteen (15) days following receipt by the Executive of
the written demand; (ii) commission of a felony (other than a traffic-related
offense) that in the written determination of the Company is likely to cause or
has caused material injury to the Company’s business; (iii) dishonesty with
respect to a significant matter relating to the Company’s business; or
(iv) material breach of any agreement by and between the Executive and the
Company, which material breach has not been cured within fifteen (15) days
following receipt by the Executive of written notice from the Company
identifying such material breach.

(d) “Change of Control” means: (i) a dissolution or liquidation of the Company;
(ii) a sale of all or substantially all the assets of the Company; (iii) a
merger, recapitalization, reorganization, consolidation or other similar
transaction (a “Business

 

2



--------------------------------------------------------------------------------

Combination”) in which beneficial ownership of securities of the Company
representing at least thirty-five percent (35%) of the combined voting power
entitled to vote in the election of directors has changed; (iv) a reverse merger
in which the Company is the surviving corporation but the shares of the common
stock of the Company outstanding immediately before the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, and in which beneficial ownership of securities of the
Company representing at least thirty-five percent (35%) of the combined voting
power entitled to vote in the election of directors has changed; (v) an
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Exchange Act, or any comparable successor provisions (excluding
any employee benefit plan, or related trust, sponsored or maintained by the
Company or subsidiary of the Company or other entity controlled by the Company)
of the beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act, or comparable successor rule) of securities of the Company
representing at least thirty-five percent (35%) of the combined voting power
entitled to vote in the election of directors; (vi) in the event that the
individuals who are members of the Incumbent Board cease for any reason to
constitute at least fifty percent (50%) of the Board; (vii) a sale of
substantially all the assets of the Company’s protein pharmaceutical business;
(viii) the consummation by the Company of a Business Combination with respect to
which all or substantially all of the individuals and entities who were the
beneficial owners of the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors immediately prior to such Business Combination do not, following
consummation of all transactions intended to constitute part of such Business
Combination, beneficially own, directly or indirectly, at least sixty-five
percent (65%) of the voting securities of the Company (or the corporation,
business trust or other entity resulting from or being the surviving entity in
such Business Combination); or (ix) the Closing.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Company” means Maxygen, Inc., a Delaware corporation.

(g) “Confidential Information, Secrecy and Invention Agreement” has the meaning
given thereto in Section 7(b).

(h) “Consulting Agreement” has the meaning given thereto in Section 4.

(i) “Disability” means the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering Company employees.

 

3



--------------------------------------------------------------------------------

(j) “Effective Date” means the date specified in Section 1(c) above.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Executive” means the person identified in the introductory paragraph of
this Agreement.

(m) “Good Reason” means: (i) a reduction by the Company in the base salary of
the Executive, or of twenty-five percent (25%) or more in the Target Bonus
opportunity of such Executive, as in effect immediately before such reduction,
except if agreed to in writing by the Executive; (iii) the relocation of the
Executive to a facility or a location more than thirty (30) miles from the
Executive’s then present business location, except if agreed to in writing by
the Executive; (iv) a material breach by the Company of any provision of this
Agreement or (v) any failure of the Company to obtain the assumption of this
Agreement by any successor or assign of the Company; provided, however, that
such events shall not constitute grounds for a Good Reason termination unless
the Executive has provided notice to the Company of the existence of the one or
more of the above conditions within ninety (90) days of its initial existence
and the Company has been provided at least thirty (30) days to remedy the
condition.

(n) “Incumbent Board” means the individuals who, as of the Effective Date, are
members of the Board. If the election, or nomination for election by the
Company’s stockholders, of any new director is approved by a vote of at least
fifty percent (50%) of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board

(o) “Non-Competition and Non-Solicitation Agreement” has the meaning given
thereto in Section 7(d).

(p) “Target Bonus” means the Executive’s target bonus for the fiscal year ending
on or about December 31, 2009, as set by the Board or the appropriate committee
thereof.

3. Transition Period. The Executive’s employment with the Company will terminate
effective on the date six months following the Closing (the “Six Month
Anniversary”), or such shorter period as is designated in writing by the
Company’s Board of Directors (the date on which the Executive’s employment
actually terminates is

 

4



--------------------------------------------------------------------------------

referred to as the “Termination Date”). The Termination Date shall constitute a
“separation from service” with the meaning of Code Section 409A (as defined in
Section 12(a)). During the period commencing with the Effective Date of this
Agreement and ending on the Termination Date, the Executive will use his best
efforts to fulfill his duties and responsibilities as [TITLE], and to assist in
the implementation of the Transaction as directed by the Company’s Board of
Directors.

4. Consulting Duties. The Executive agrees to enter into a consulting agreement
in the form attached as Exhibit A (the “Consulting Agreement”) with the Company,
covering the Executive’s performance of services following the Termination Date.

5. Retention Benefits.

(a) If (x) prior to the Six Month Anniversary the Executive’s employment
terminates as a result of (A) his death or Disability, (B) the Company’s
terminating his employment other than for Cause, or (C) the Executive’s
terminating his employment with the Company voluntarily with Good Reason, or
(y) the Executive remains employed by the Company through the Six Month
Anniversary, then in each case, subject to Sections 7 and 12: (i) the Executive
shall be entitled to receive, on the first payroll date that occurs on or after
the date that is six (6) months and one (1) day after the Termination Date (or,
if sooner, upon the Executive’s death), a lump sum payment equal to
$                     [Insert 3x base salary] (ii) each of the Executive’s
outstanding stock options, all stock subject to repurchase or forfeiture,
including without limitation, restricted stock, restricted stock units and
performance shares awards, and any options, stock subject to repurchase or
forfeiture, awards or purchases held in the name of an estate planning vehicle
for the benefit of the Executive or his or her immediate family, shall have
their vesting and exercisability schedule accelerate in full (or, as applicable,
the corresponding repurchase or forfeiture right shall lapse in full) as of the
Termination Date, provided that the Company shall deliver shares (or other
property including cash that is in the interim substituted for or distributed
with respect to shares of the Company’s Common Stock, with any such property or
cash related to shares underlying vested but as-yet-unsettled restricted stock
units held by the Company or an agent authorized by the Company for delivery to
the Executive) in satisfaction of the accelerated vesting of restricted stock
units on the earlier of (A) the date that is six (6) months and one (1) day
after the Termination Date (or, if sooner, upon the Executive’s death), or
(B) the originally scheduled vesting date, (iii) if on the Termination Date the
Executive is covered by any Company-paid group health, dental or vision plans or
programs, then subject to the Executive timely electing continued group health
coverage under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), the Company shall pay the 100% of the cost, on
behalf of Executive, for Executive’s continued group health, dental and vision
coverage under COBRA for the Executive and the Executive’s eligible and covered
spouse and/or dependents until the earlier of the end of the period to which the
Executive, his spouse and/or dependents, as the case may be,

 

5



--------------------------------------------------------------------------------

are entitled to coverage (including as a result of any subsequent qualifying
event that occurs and extends coverage for a person covered hereunder following
the Termination Date) with respect to the Company’s group health, dental and
vision plans under COBRA following the Termination Date, or the date that the
Executive and his spouse and/or dependents become covered under another
employer’s group health plans or programs that provide the Executive and his or
her spouse and/or dependents with comparable benefits and levels of coverage;
and (iv) the post-termination exercise period of the Executive’s outstanding
stock option and stock appreciation right awards with an exercise price of
$20.00 or less shall automatically be extended to the end of their original
maximum term; provided, however, that if the Executive becomes entitled to
benefits under this Section 5(a), then all of the Executive’s Company stock
options with an exercise price exceeding $20.00 per share shall automatically be
canceled as of the effective date of the Release referred to in Section 7(c)
hereof.

(b) In no event shall the Executive be obligated to seek other employment or
take any other action to mitigate the amounts payable or benefits provided to
the Executive under this Agreement, nor shall any such payments or benefits be
reduced by any earnings or benefits that the Executive may receive from any
other source.

(c) If the Executive is eligible for severance benefits pursuant to this
Section 5, then the Executive shall be eligible for and considered for a bonus
(in an amount, if any, determined in the sole and absolute discretion of the
Board) for the 2009 calendar year, at the same time other employees are
considered for a bonus for such calendar year even though the Executive will no
longer be an employee of the Company at that time; provided, however, that such
bonus, if any, shall be pro-rated based on Executive’s service during the year
of termination. Any such bonus shall be paid on the date that is six (6) months
and one (1) day following the Termination Date, or if later, the date upon which
active employees are paid their annual bonus on account of the 2009 calendar
year, but in no event later than December 31, 2010.

6. Parachute Payments; Excise Tax.

In the event that the severance, acceleration of stock options and other
benefits payable to the Executive as a result of a Change of Control of the
Company (i) constitute “parachute payments” within the meaning of Section 280G
(as it may be amended or replaced) of the Code and (ii) but for this Section 6,
would be subject to the excise tax imposed by Section 4999 (as it may be amended
or replaced) of the Code (the “Excise Tax”), then the Executive’s benefits
payable in connection therewith shall be either

(a) delivered in full, or

 

6



--------------------------------------------------------------------------------

(b) delivered as to such lesser extent that would result in no portion of such
benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax. Unless the Company and the Executive otherwise agree in writing,
any determination required under this Section 6 shall be made in writing in good
faith by a “Big Four” national accounting firm selected by the Company or such
other person or entity to which the parties mutually agree (the “Accountants”).
Any reduction in payments and/or benefits required by this section shall occur
in the following order: (1) reduction in vesting acceleration of stock options;
(2) reduction in vesting acceleration of restricted stock units and restricted
stock; (3) reduction of cash payments; and (4) reduction of other benefits paid
or provided to the Executive. In the event that acceleration of vesting of
equity awards is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant for the Executive’s equity awards. If
two or more equity awards are granted on the same date, each award will be
reduced on a pro-rata basis. For purposes of making the calculations required by
this Section 6, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code. Any good faith
determination of the Accountants made hereunder shall be final, binding and
conclusive upon the Company and the Executive.

The Company and the Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 6. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6.

7. Limitations and Conditions on Benefits. The benefits and payments provided
under this Agreement shall be subject to the following terms and limitations:

(a) Withholding Taxes. The Company shall withhold required foreign, federal,
state and local income and employment taxes from any payments hereunder.

(b) Confidential Information, Secrecy and Invention Agreement Prior to Receipt
of Benefits. The Executive shall have executed and delivered to the Company, a
standard form of the Company’s confidential information, secrecy and invention
agreement, a copy of the current form of which is attached as Exhibit B (the
“Confidential Information, Secrecy and Invention Agreement”), prior to the
receipt or provision of any benefits (including the acceleration benefits) under
this Agreement. Additionally, the Executive agrees that all documents, records,
apparatus, equipment and other physical property that is furnished to or
obtained by the Executive in the course of his or her employment with the
Company shall be and shall remain the sole property of

 

7



--------------------------------------------------------------------------------

the Company. The Executive agrees not to make or retain copies, reproductions or
summaries of any such property, except as otherwise necessary while acting in
the normal course of business. In the event of any material breach by the
Executive of the Confidential Information, Secrecy and Invention Agreement that
is not cured within thirty (30) days of notice of such breach to the Executive,
all benefits payable under Section 5 of this Agreement shall immediately
terminate and all outstanding stock options shall immediately be canceled.

(c) Employee Agreement and Release Prior to Receipt of Benefits. If the
Executive’s employment with the Company terminates under circumstances entitling
him to benefits under Section 5(a), then prior to, and as a condition of the
receipt of any benefits (including the acceleration benefits) under this
Agreement on account of such termination, the Executive (or in the event of
Executive’s death or Disability, his estate or personal representative,
respectively) shall execute a release of claims in the form attached as Exhibit
C (the “Release”) prior to receipt of benefits. The receipt of any severance
payments or benefits pursuant to Section 5 will be subject to the Executive
signing and not revoking such Release and provided that such agreement is
effective within twenty-eight (28) days following the Termination Date. No
benefits under Section 5 of this Agreement shall be payable or made available to
the Executive on account of a termination until the Release becomes effective.
Such Release shall specifically relate to all the Executive’s rights and claims
in existence at the time of such execution and shall confirm the Executive’s
obligations under the Company’s standard form of Confidential Information,
Secrecy and Invention Agreement.

(d) Non-Competition and Non-Solicitation Agreement. If the Executive’s
employment with the Company terminates under circumstances entitling him to
benefits under Section 5(a), then prior to, and as a condition of the receipt of
any benefits (including the acceleration benefits) under this Agreement on
account of such termination, the Executive shall, as of the date of such
termination, enter into a thirty-six (36) month non-competition and
non-solicitation agreement in the form attached as Exhibit D (the
“Non-Competition and Non-Solicitation Agreement”). In the event of any breach by
the Executive of the Non-Competition and Non-Solicitation Agreement, all
benefits payable under Section 5 of this Agreement shall immediately terminate
and all outstanding stock options shall immediately be canceled, and that shall
be the sole remedy to the Company for such breach.

(e) Consulting Agreement. In the event of any breach by the Executive of the
Consulting Agreement, all benefits payable under Section 5 of this Agreement
shall immediately terminate and all outstanding stock options shall immediately
be canceled.

8. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. This Agreement shall not be construed as creating an express or
implied contract of employment between the Executive and the Company. The
Executive shall not have any right to be retained in the employment of the
Company.

 

8



--------------------------------------------------------------------------------

9. Notices. Any notice provided under this Agreement shall be in writing and
shall be deemed to have been effectively given (i) upon receipt when delivered
personally, (ii) one day after sending when sent by express mail service (such
as Federal Express), or (iii) five (5) days after sending when sent by regular
mail to the following address:

In the case of the Company:

Maxygen, Inc.

515 Galveston Drive

Redwood City, CA 94063

Attn: General Counsel

In the case of the Executive:

The last personal residence

address known by the Company

or to such other address as the Company or the Executive hereafter designates by
written notice in accordance with this Section 9.

10. Litigation/Arbitration Expenses. Reasonable litigation and/or arbitration
costs and expenses shall be paid by the Company, win or lose, in connection with
any dispute between the Company (and its successors) and the Executive
concerning this Agreement; provided, however, that if the litigation or
arbitration is found to have been commenced in bad faith by the Executive, the
Executive shall bear all of his or her own costs and expenses in connection with
such litigation or arbitration.

11. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, and the Company, and any
surviving entity resulting from a Change of Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and administrators, without regard to whether or not
such person actively assumes any rights or duties hereunder; provided, however,
that the Executive may not assign any duties hereunder without the prior written
consent of the Company.

 

9



--------------------------------------------------------------------------------

12. Section 409A.

(a) Notwithstanding any provision to the contrary herein, no severance payable
to the Executive, if any, under this Agreement, when considered together with
any other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together the “Deferred Compensation Separation
Payments”) that becomes payable under this Agreement by reason of the
Executive’s termination of employment with the Company (or any successor entity
thereto) will be made unless such termination of employment constitutes a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code (the “Code”), and any final regulations and Internal Revenue
Service guidance promulgated thereunder (“Section 409A”). Each payment and
benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. Any
taxable reimbursements and/or taxable in-kind benefits provided in this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including: (i) the amount of any such expense reimbursement or
in-kind benefit provided during a taxable year of the Executive shall not affect
any expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the last day of
the employee’s taxable year that immediately follows the taxable year in which
the expense was incurred; and (iii) the right to any such reimbursement shall
not be subject to liquidation or exchange for another benefit or payment. The
foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
in this Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and the Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.

13. Miscellaneous.

(a) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing by each of the
parties.

(b) No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not expressly set forth in this Agreement. This Agreement replaces and
supersedes in its entirety the Prior Agreement.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

10



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, regardless of the law that
might be applied under applicable principles of conflicts of law.

15. Entire Agreement. Upon its Effective Date, this Agreement, together with the
Employee Agreement and Release; the Confidential Information, Secrecy and
Invention Agreement; the Non-Competition and Non-Solicitation Agreement; the
Consulting Agreement; and the agreements relating to the Executive’s equity
compensation (as modified hereby) represent the entire agreement and
understanding between the Company and the Executive concerning the Executive’s
transition, termination and consulting arrangement with the Company. As of its
Effective Date, this Agreement supersedes the Prior Agreement in its entirety.

 

MAXYGEN, INC. By:  

 

  Louis Lange   Chairman, Compensation Committee Date:     , 2009 THE EXECUTIVE

 

[Name], [Title] Date:     , 200

 

11



--------------------------------------------------------------------------------

Exhibit A

to Change of Control Agreement

MAXYGEN, INC.

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”), effective as of [            ] (the
“Effective Date”), is made by and between Maxygen, Inc., a corporation formed
under the laws of the State of Delaware, with offices at 515 Galveston Drive,
Redwood City, CA 94063 (the “Company”) and [                    ], an individual
(the “Consultant”).

BACKGROUND

The Consultant is party to an Amended and Restated Change in Control Agreement
(the “Change in Control Agreement”) with the Company dated [            ].
Pursuant to the terms of the Change in Control Agreement, the Consultant agrees
to enter into this Agreement following Consultant’s termination as an executive
of the Company and to continue to abide by this Agreement as a condition of
receiving certain benefits and payments under the Change in Control Agreement.
The Company desires to have the Consultant provide consulting services to the
Company, and the Consultant is willing to provide such consulting services and
assistance, on the terms and conditions set forth below. Accordingly, the
parties hereto hereby agree as follows:

1. Consulting Services.

1.1 The Consultant shall advise the Company and its Affiliates and their
respective management, employees and agents regarding the business of the
Company. The Consultant shall at all times retain the right to control the
manner and means of performance hereunder; provided, however, that the
Consultant shall at all times provide the services and otherwise perform his
obligations hereunder in a professional manner, with reasonable skill and care
and in accordance with the terms and conditions of this Agreement.

1.2 From time to time during the term of this Agreement (including any extension
or renewal term thereof) upon request by the Company, the Consultant shall
provide consulting and advisory services to the Company and its Affiliates and
their respective management, employees and agents at reasonable times agreed
upon by the Consultant and the Company at the Company’s offices, or such other
locations as may be agreed upon by the Consultant and the Company. Such
consultation may be provided by telephone, by electronic mail, by
audioconference, by videoconference and/or through written correspondence.



--------------------------------------------------------------------------------

2. Consideration; Payment.

2.1 In consideration for consulting services provided by the Consultant to the
Company hereunder, the Company shall pay to the Consultant a consulting fee of
[$                 per hour] [TBD by dividing base salary by 2000] for each hour
devoted to consulting for the Company as provided hereunder (“Consulting Hour”).
Unless otherwise agreed to in writing by the parties, the Consultant’s
consulting time shall not include travel time.

2.2 In addition to any consulting fees due to the Consultant pursuant to
Section 2.1 above, the Company will reimburse reasonable out-of-pocket expenses
(including reasonable travel expenses) actually incurred by the Consultant in
the course of performing the consulting services hereunder, in compliance with
the Company’s travel policies for its officers and subject to customary written
verification of such expenses in a form reasonably satisfactory to the Company,
within thirty (30) business days after the Company’s receipt from the Consultant
of a proper written invoice therefore.

2.3 The Consultant shall provide to the Company a written invoice of any
services provided by Consultant and the date and time spent on such consulting
services.

2.4 The Consultant and Company agree that the time spent on services Consultant
is expected to perform under this Agreement will not exceed 20% of the average
level of time spent on services Consultant performed for the Company over the
immediately preceding three-year period.

2.5 The Consultant will not be eligible for, nor will participate in, any
health, pension, or other employee benefit plan sponsored or established by the
Company for the benefit of its employees.

3. Term and Termination.

3.1 The term of this Agreement will begin on the Termination Date (as defined in
the Change in Control Agreement) and the Agreement will continue in full force
and effect until the third anniversary of the Termination Date, unless earlier
terminated as provided in Sections 3.2 and 3.3 below or extended or renewed
pursuant to Section 3.4 below (the “Term”).

3.2 The Company may terminate this Agreement for any reason or no reason with at
least ninety (90) days written notice of termination to the Consultant.

3.3 This Agreement will terminate automatically upon the Consultant’s death, or
in the event the Consultant becomes disabled and such disability substantially
impairs the Consultant’s ability to carry out his or her obligations hereunder.
In such case, the Company’s obligation to pay ceases after the date of
termination, except for those services actually performed on or prior to the
date of such termination.

3.4 This Agreement may be extended or renewed for additional agreed upon periods
upon the written agreement of the parties.

 

2



--------------------------------------------------------------------------------

3.5 In the event, following the first anniversary of the Termination Date,
Executive’s obligations under this Agreement render Executive unable to secure
employment with a new employer, then the parties (including any party who
succeeds to the Company’s interests as a result of a Change of Control), shall
negotiate in good faith a modification or earlier termination of this Agreement.

4. Certain Other Contracts.

The Consultant shall not disclose to the Company, or bring onto the Company’s
premises, or induce the Company to use, any information that the Consultant is
obligated to keep confidential pursuant to an existing agreement with any third
party, and nothing in this Agreement will be construed to impose any obligation
on the Consultant to the contrary.

The Consultant shall not perform consulting work hereunder on time that the
Consultant is required to devote to any third party. The Consultant shall not
use the funding, resources and facilities of any third party to perform
consulting work hereunder and shall not perform the consulting work hereunder in
any manner that would give any third party rights to the product of such work.

The Consultant has disclosed and, during the term of this Agreement (including
any extension or renewal term thereof), shall continue to disclose to the Chief
Executive Officer of the Company, or his designee, any conflicts between this
Agreement and any other agreements or obligations binding the Consultant.

The Consultant acknowledges that, except as set forth in the Change in Control
Agreement, the Company has not made any agreement or commitment, or offered to
the Consultant any such agreement or commitment, (i) to have the Consultant
perform any additional services, (ii) to make any other payments to the
Consultant, or (iii) to enter into any other agreement with or commitment to the
Consultant.

5. Inventions and Documents; Assignment.

The Consultant shall promptly and fully disclose to the Chief Executive Officer
of the Company (or his designee) any and all work product and intellectual
property, including without limitation any invention, improvement, algorithm,
code, discovery, process, know-how, design right, copyright, mask work, formula,
technique, method, and/or trade secret, whether or not patentable, whether or
not copyrightable, made, discovered, conceived, developed, generated,
contributed to, or first reduced to practice by the Consultant, either alone or
jointly with others, while performing or arising from the services provided
hereunder (collectively, “Inventions”). The Consultant understands and agrees
that all Inventions are and shall remain the exclusive property of the Company
and shall be treated as Confidential Information (as defined in Section 6
below). The Consultant agrees to assign and hereby assigns to the Company (or
its designee) all right, title and interest in and to any such Inventions. The
Consultant shall execute all instruments necessary to perfect the assignment of
such Inventions to the Company (or its designee) and to enable the Company or
its designee to apply for, obtain, and enforce

 

3



--------------------------------------------------------------------------------

patents, copyrights and other intellectual property rights in any and all
countries on such Inventions. The Consultant hereby irrevocably designates the
Secretary of the Company as the Consultant’s agent and attorney-in-fact to
execute and file any such document and to do all lawful acts necessary to apply
for and obtain such patents, copyrights and other intellectual property rights,
and to enforce the Company’s rights (or the rights of its designee) under this
paragraph.

The parties acknowledge that all original works of authorship, including but not
limited to computer software, which are made by the Consultant within the scope
of the consulting services provided to the Company hereunder and which are
protectable by copyright shall be “works made for hire” within the meaning of
the Copyright Law of the United States of America and its related laws contained
in Title 17 of the United States Code and are hereby assigned to Company (or its
designee) pursuant to such laws; provided, however, that in no event shall
anything in this Agreement be construed to render the Consultant an employee of
the Company under any state or local labor or employment laws.

All documents, data and/or other records provided by or obtained from the
Company or created as a result of the consulting services provided hereunder,
including any summary, abstract or excerpt thereof, (the “Documents”) are, will
be and shall remain the Company’s sole property and must be promptly returned to
the Company when this Agreement expires or terminates, as the case may be. Any
copyright in such Documents and any other documents of any other work prepared
for the Company by the Consultant shall be solely owned by the Company.

No royalty or other payment will be due to the Consultant in respect of any
Inventions or the assignment thereof to the Company.

This Section 5 will survive the expiration or termination of this Agreement.

6. Confidentiality.

The Consultant acknowledges that, during the course of performing the consulting
services hereunder, confidential and proprietary information (i) owned by the
Company and/or its Affiliates (e.g., technical information, business plans,
identification or characterization of biological or other materials, results
and/or design of experiments and/or preclinical or clinical testing, financial
analysis or marketing plans), and/or (ii) received by the Company and/or its
Affiliates in confidence from one or more third parties, may, in each case, be
disclosed to the Consultant by or on behalf of the Company, and that in
connection with the consulting activities conducted by Consultant under this
Agreement the Consultant will be developing information and creating work
product related to the Field (e.g. inventions, projects, products, potential
customers, personnel, business plans, finances and/or other commercially
valuable information). All such information described in the previous sentence,
whatever its form or medium (whether in written, oral, electronic, or graphic
format), shall be referred to as “Confidential Information.” The Consultant
acknowledges and agrees that the Company’s business area is extremely
competitive, that the success of the Company’s business is dependent in part
upon the maintenance of secrecy of Confidential Information, and that any
disclosure of the Confidential Information would result in serious harm to the
Company.

 

4



--------------------------------------------------------------------------------

The Consultant agrees that the Confidential Information of the Company will be
used by the Consultant only in connection with the consulting services
hereunder, and will not be used in any way that is detrimental to the Company.

The Consultant agrees to hold in strict confidence and not to disclose, directly
or indirectly, the Confidential Information of the Company to any third person
or entity, other than representatives or agents of the Company.

The term “Confidential Information” does not include information to the extent
that it (i) is or becomes generally available to the public other than through
breach of this Agreement or other wrongful act by the Consultant, (ii) was
already lawfully within the Consultant’s possession prior to being furnished to
the Consultant by or on behalf of the Company hereunder, or (iii) becomes
available to the Consultant on a nonconfidential basis from a third party who
has no obligation of confidentiality to the Company or any of its Affiliates.
Specific Confidential Information shall not be deemed to be within any of the
foregoing exclusions merely because it is within the scope of more general
information within one or more of the exclusions. Further, any combination of
Confidential Information (whether or not combined with non-confidential
information) shall not be deemed to be within the above exceptions merely
because one or more individual items of Confidential Information are within the
above exceptions.

The Consultant may disclose any Confidential Information that is required to be
disclosed by applicable law, government regulation or court order; provided that
if any such disclosure is required, the Consultant shall give the Company
reasonable advance notice of any such contemplated disclosure so that the
Company may seek a protective order or take other action reasonable in light of
the circumstances to prevent and/or limit the scope of any such disclosure.

Upon expiration or termination of this Agreement, the Consultant will promptly
return to the Company or, at the Company’s request, destroy (and provide to the
Company written confirmation of such destruction) all materials containing
Confidential Information as well as data, records, reports and other property,
furnished by the Company to the Consultant or produced by the Consultant in
connection with services rendered hereunder, together with all copies, excerpts,
summaries and abstracts of any of the foregoing. Notwithstanding such return or
destruction, as the case may be, the Consultant shall continue to be bound by
the terms and conditions of this Section 6 for a period of five (5) years after
the termination or expiration of this Agreement. This Section 6 shall survive
the termination or expiration of this Agreement (including any extension or
renewal term thereof).

7. Use of Equipment and Facilities. If, at any time, the Consultant is required
to work at any of the Company’s premises or use any of its equipment, the
Consultant will comply with all relevant health, safety and security regulations
and related instructions issued by the Company.

 

5



--------------------------------------------------------------------------------

8. Use of Name. It is understood by the Consultant that the name of the
Consultant may appear in disclosure documents required by securities laws, and
in other regulatory and administrative filings in the ordinary course of the
Company’s business.

9. No Conflict; Valid and Binding. The Consultant warrants and represents that
(i) neither the execution of this Agreement nor the performance of the
Consultant’s obligations under this Agreement will result in a violation or
breach of any other agreement by which the Consultant is bound, (ii) the
Consultant has the legal power and authority and right to enter into and perform
under this Agreement without violating the rights or obtaining the consent of
any third party, and (iii) the Consultant is entering this Agreement as
principal and not as agent for any other party. The Company represents that this
Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company.

10. Notices. Any notice provided under this Agreement shall be in writing and
shall be deemed to have been effectively given (i) upon receipt when delivered
personally, (ii) one day after sending when sent by private courier service
(such as Federal Express), or (iii) five (5) days after sending when sent by
first-class mail (postage prepaid), in each case to the applicable address noted
herein above or to other such address as may have been last designated by the
Company or the Consultant by written notice to the other party as provided
herein.

11. Independent Contractor; Withholding.

The parties agree that the Consultant will at all times be an independent
contractor, and not an agent or an employee, in the performance of the
consulting services hereunder, and nothing in this Agreement shall be construed
or have effect as constituting any relationship of employer and employee or of
partnership between the Company and the Consultant. The Consultant does not have
the power or authority to bind the Company or to assume or create any obligation
or responsibility, express or implied, on the Company’s behalf or in the
Company’s name, and the Consultant shall not represent to any person or entity
that the Consultant has such power or authority. Consultant shall not act as an
agent nor be deemed to be an employee of the Company for the purposes of any
employee benefit program, unemployment benefits, or otherwise.

The Consultant shall provide the Company with his United States Tax
Identification Number (TIN) upon execution of this Agreement. The Company shall
provide the Consultant with an Internal Revenue Service (IRS) Form 1099 in
connection with the performance of the services hereunder. The Consultant
recognizes that no amount will be withheld by the Company from the Consultant’s
compensation for payment of any federal, state, or local taxes or related
payroll deductions of any country, and that the Consultant has sole
responsibility to pay all such taxes, if any, and file all such returns as may
be required by applicable laws and regulations with respect to the Consultant’s
performance of the consulting services hereunder and receipt of fees under this
Agreement, and the Consultant shall indemnify and hold harmless the Company from
the Consultant’s failure to do so.

 

6



--------------------------------------------------------------------------------

12. Assignment; Successors and Assigns. Due to the personal nature of the
services to be rendered by the Consultant hereunder, the Consultant may not
assign this Agreement nor subcontract any of the consulting services to be
performed under this Agreement. The Company may assign all its rights and
liabilities under this Agreement to any of its Affiliates or to a successor to
all or a substantial part of its business or assets without the consent of the
Consultant. Subject to the foregoing, this Agreement will inure to the benefit
of and be binding upon each of the assigns and successors of the respective
parties.

13. Advice of Counsel. Each party represents that it has voluntarily executed
this Agreement having read and fully understood it, and after having the
opportunity to freely consult with counsel or other advisor(s) of each party’s
choice, and each acknowledges and agrees that this Agreement shall not be deemed
to have been drafted by one party or the other and will be construed
accordingly.

14. Severability. If any provision of this Agreement shall be declared invalid,
illegal or unenforceable, such provision shall be severed and the remaining
provisions shall continue in full force and effect.

15. Remedies. The Consultant acknowledges that the Company would have no
adequate remedy at law to enforce Sections 5 and/or 6 hereof. In the event of a
violation by the Consultant of such Sections notwithstanding, the Company shall
have the right to obtain from a court of competent jurisdiction injunctive
relief and/or other similar equitable remedies for any such violation, without
the requirement of posting bond or other similar measures.

16. Indemnity. The Company shall indemnify, defend and hold harmless the
Consultant, from and against all expenses and liabilities arising from any claim
or proceeding brought by any third party, including any shareholder of the
Company, based on or relating to any services performed by Consultant for the
Company pursuant to this Agreement, except to the extent that such expense or
liability is due to the negligence or willful misconduct of Consultant. In the
event that Consultant becomes aware of any claim or proceeding he believes is
subject to this Section 16 he shall promptly notify the Company and cooperate
fully with the Company and its counsel in the defense and/or settlement of any
such claim or proceeding. This Section 16 shall survive the termination or
expiration of this Agreement (including any extension or renewal term thereof).

17. Arbitration. The parties hereby agree that any dispute arising under this
Agreement, or in connection with any breach thereof, shall be finally resolved
through binding arbitration conducted in San Francisco, California, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association by one (1) arbitrator appointed in accordance with such Rules. The
arbitrator shall determine what discovery will be permitted, and shall not order
or require discovery against either party of a type or scope that is not
permitted against the other party because of differences in applicable law. The
costs of the arbitration shall be shared equally by the parties, and each party
shall bear its own costs and attorneys’ and witness’ fees. No punitive damages
may be granted by the arbitrator. The parties agree that the arbitrator’s
decision shall be the sole, exclusive and binding remedy between them regarding
any and all disputes, controversies, claims and counterclaims presented to the
arbitrator.

 

7



--------------------------------------------------------------------------------

18. Governing Law; Entire Agreement; Amendment. This Agreement shall be governed
by the laws of the State of California without reference to the conflicts of
laws principles, represents the entire understanding of the parties with respect
to the subject matter hereof, supersedes and cancels all prior agreements,
understandings, arrangements or representations between the parties with respect
to the consulting services to be provided hereunder, and may only be amended by
written agreement of the parties. Notwithstanding the above, the parties agree
that the Change in Control Agreement and that certain Confidential Information,
Secrecy and Invention Agreement; Employee Agreement and Release; and
Non-Competition and Non-Solicitation Agreement which were entered into in
connection with the Change in Control Agreement, as well as certain equity award
agreements between Consultant and the Company referenced in the Change in
Control Agreement, shall remain in full force and effect.

19. Headings. The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be part of this Agreement,
and shall not be referred to in connection with the construction or
interpretation of this Agreement.

20. Definition of Affiliates. In this Agreement, “Affiliates” means any and all
corporations or other business entities which (directly or indirectly) control,
are controlled by, or are under common control with the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

UNDERSTOOD AND AGREED:   MAXYGEN, INC.     CONSULTANT: By:  

 

    Signature:  

 

Name:  

 

    Name:   [                                       
                                              ] Title:  

 

     

 

8



--------------------------------------------------------------------------------

Exhibit B

to Change of Control Agreement

MAXYGEN, INC.

CONFIDENTIAL INFORMATION, SECRECY AND

INVENTION AGREEMENT

THIS AGREEMENT (the “Agreement”), made effective as of this      day of
            , 2009 (the “Effective Date”), by and between Maxygen, Inc., with
principal place of business at 515 Galveston Drive, Redwood City, California
94063 (“MAXYGEN”), and [                                    ], (the “Receiving
Party”), is entered into in connection with the following facts and
circumstances:

WHEREAS, MAXYGEN and the Receiving Party have entered into that certain Amended
and Restated Change in Control Agreement (“Change in Control Agreement”)
pursuant to which the Receiving Party agrees to provide certain consulting
services to MAXYGEN pursuant to a consulting agreement (the “Services”);

WHEREAS, pursuant to the Change in Control Agreement and in connection with the
Services, the Receiving Party further agrees to enter into this the Agreement
and continue to abide by its terms as a condition of receiving certain benefits
and payments under the Change in Control Agreement; and

WHEREAS, both MAXYGEN and the Receiving Party desire to assure the protection
and preservation of the confidential and proprietary nature of information to be
disclosed or made available by MAXYGEN to the Receiving Party.

NOW THEREFORE, in consideration of the following undertakings, the parties
hereby agree as follows:

1. Subject to the other terms of this Agreement, all information disclosed by
MAXYGEN or any subsidiary of MAXYGEN to the Receiving Party hereunder shall be
deemed to be “Confidential Information” of MAXYGEN. Confidential Information may
be disclosed to or developed, learned or acquired by the Receiving Party in the
course of providing Services to MAXYGEN, whether or not related to the Receiving
Party’s duties. Confidential Information is broadly defined, and includes
(i) all information that has or could have commercial value or other utility in
the businesses in which MAXYGEN or a subsidiary is engaged or in which it
contemplates engaging, and (ii) all information that, if disclosed without
authorization, could be detrimental to the interests of MAXYGEN or the entities
with which it has business relationships, whether or not this information is
identified as Confidential Information. Subject to the other terms of this
Agreement, such Confidential Information shall include any and all information
which relates to, refers to or consists of any of MAXYGEN’s or any subsidiary’s
trade secrets, inventions, ideas, compounds, samples, biologic materials,
procedures, processes, formulations, formulae, techniques, data, results,
research projects, development projects, pre-clinical studies, clinical studies,
testing, engineering, manufacturing, quality assurance/control,



--------------------------------------------------------------------------------

suppliers, regulators, clients, customers, collaborators, contractors,
marketing, promotions, sales, pricing, employees, personnel, finances,
investors, strategies, facilities, business and/or operations, whether conducted
by MAXYGEN on its own or with one or more third parties, and whether disclosed
by MAXYGEN hereunder in written, graphic or electronic form or orally.

2. “Confidential Information” shall not be deemed to include information which
the Receiving Party can demonstrate by competent written evidence: (a) was in
the public domain when disclosed by MAXYGEN or subsequently becomes public
through no act or failure to act on the part of the Receiving Party; (b) was
already known by the Receiving Party when disclosed by MAXYGEN; or (c) was or is
furnished to the Receiving Party by a third party not bound by any
confidentiality obligation or other restriction on disclosure with respect to
such information.

3. The Receiving Party shall maintain in trust and confidence, and shall not
disclose to any third party except with MAXYGEN’s express prior written consent,
any and all Confidential Information, and shall use any and all Confidential
Information only for purposes of performing the Services. The Receiving Party’s
obligations of confidentiality and non-use under this Agreement shall remain in
effect for ten (10) years from the Effective Date. No rights or licenses to
Confidential Information or to any trademark, invention, copyright, patent,
patent application, intellectual property or other property of MAXYGEN are
implied or granted under this Agreement. Nothing herein shall be construed to
obligate either party to enter into any further agreements with the other party.

4. As between the parties, all Confidential Information (including all copies
thereof) shall remain the property of MAXYGEN. After the Receiving Party’s need
for Confidential Information has expired, or promptly upon any request by
MAXYGEN, the Receiving Party shall return to MAXYGEN all copies of Confidential
Information or shall destroy all copies of Confidential Information, and shall
promptly provide a written certification to MAXYGEN of such return or
destruction in compliance with this Agreement.

5. Notwithstanding any other provision of this Agreement, disclosure of
Confidential Information shall not be precluded if such disclosure is required
under applicable law, regulation or valid order of a court or other governmental
body to which the Receiving Party is subject, provided that the Receiving Party
shall have first have given written notice to MAXYGEN of the need for such
disclosure reasonably in advance so that MAXYGEN may (if it elects) seek a
protective order or other confidential treatment of the Confidential
Information. Any disclosure of Confidential Information as permitted under this
Section 5, (i) shall be limited to only that Confidential Information which is
necessary to comply with such law, regulation or order of a court or government
body, and (ii) shall in no way alter the confidential nature of such
Confidential Information for all other purposes.

6. The Receiving Party acknowledges and agrees that it is aware of the
restrictions imposed by the United States federal securities laws and other
applicable foreign and domestic laws on a person possessing material non-public
information about a public company and that the Receiving Party will comply with
such laws.

 

2



--------------------------------------------------------------------------------

7. The Receiving Party will promptly disclose to MAXYGEN any and all formulas,
processes, techniques, data, copyrightable material, improvements and
inventions, whether or not patentable or copyrightable, which the Receiving
Party makes, conceives, learns or reduces to practice, either alone or jointly
with others, which are related to or useful in MAXYGEN’s business, and which
result from the Receiving Party’s performance of the Services or from the
Receiving Party’s use of MAXYGEN’s Confidential Information or facilities
(collectively, “Inventions”).

8. Any and all materials, data, work product, results, reports and any other
information received, generated, derived or provided to MAXYGEN by the Receiving
Party as part of or in connection with the performance of the Services hereunder
shall be and remain the sole property of MAXYGEN. In addition, all Confidential
Information, all Inventions and all patent, copyright and other rights related
thereto shall be and remain the sole property of MAXYGEN. The Receiving Party
hereby assigns to MAXYGEN any rights he or she may have or acquire in any of the
foregoing (including all such Confidential Information, Inventions and all
patent, copyright and other rights related thereto), and the Receiving Party
shall not have any rights to disclose or otherwise use any MAXYGEN property
hereunder except in his or her performance of Services hereunder, or otherwise
only with MAXYGEN’s prior written consent. The Receiving Party shall assist
MAXYGEN (at the latter’s expense) in every proper way (including execution of
patent applications and other documents) to obtain and enforce patents on any
Inventions and to evidence MAXYGEN’s ownership of its property hereunder. The
Receiving Party’s obligation to assist MAXYGEN in obtaining and enforcing
patents will continue beyond the time that the Receiving Party provides Services
to MAXYGEN. MAXYGEN will compensate the Receiving Party at reasonable rates for
the assistance the Receiving Party provides at MAXYGEN’s request after the
Receiving Party has ceased providing Services to MAXYGEN. The Receiving Party
hereby irrevocably appoints MAXYGEN and its duly authorized officers and agents
as the Receiving Party’s agents and attorneys-in-fact to execute and file all
documents and perform all other lawful acts related to the foregoing.

9. It is acknowledged that the Receiving Party may possess certain inventions,
processes, know-how, trade secrets, computer technical expertise and software
and other intellectual property, all of which has been independently developed
without the benefit of any Confidential Information or any other property of
MAXYGEN under this Agreement and which is owned or controlled by the Receiving
Party (collectively, “Receiving Party Property”). The Receiving Party and
MAXYGEN agree that any Receiving Party Property or any improvements thereto
which are used, improved, modified or further developed solely by the Receiving
Party during the Receiving Party’s performance of the Services, which are the
product of the Receiving Party’s technical expertise, which are related to the
Receiving Party’s line of business or the way he or she performs his or her
services, and which do not use or include any Confidential Information or any
other property of MAXYGEN, shall be and remain the property of the Receiving
Party.

 

3



--------------------------------------------------------------------------------

10. The parties agree that money damages would not be a sufficient remedy for
any breach of this Agreement by the Receiving Party and that, in the event of
such a breach, MAXYGEN may be entitled to equitable relief including injunctive
relief and specific performance. Such remedies shall be in addition to any other
remedies at law or in equity available to MAXYGEN.

11. The Receiving Party acknowledges that MAXYGEN is subject to extensive
federal and state laws and regulations, including but not limited to laws and
regulations of the United States Food and Drug Administration (“FDA”), the
International Committee on Harmonization (“ICH”) and other health authorities.
These laws and regulations provide, inter alia, that (a) vendors that provide
MAXYGEN with products, supplies, equipment or services that may be used in the
production or testing of medicines or pharmaceuticals or may affect, process,
interpret or otherwise affect medical or pharmaceutical data, directly or
indirectly, must meet certain regulatory minimum validation requirements and
(b) that MAXYGEN must perform quality assurance audits on any vendors that may
provide such supplies, equipment or services. The Receiving Party agrees to
cooperate with MAXYGEN in satisfying these requirements, as applicable,
including allowing MAXYGEN, the FDA, the ICH and other health authorities to
perform any necessary audits of the Receiving Party’s records and/or facilities
and providing MAXYGEN, the FDA, the ICH and other health authorities with any
necessary information and materials.

12. The Receiving Party acknowledges and agrees that the Receiving Party is not
an employee of MAXYGEN and that this Agreement is not an employment contract of
any type.

13. This Agreement shall be governed by the laws of the State of California,
without regard to its conflicts of laws principles. This Agreement contains the
final, complete and exclusive agreement of the parties relative to the subject
matter hereof, and supersedes any and all prior agreements or understandings
(oral or written) between the parties with respect to the subject matter hereof.
This Agreement may not be changed, modified, amended or supplemented except by
mutual written agreement of both parties. If any of the provisions of this
Agreement are held invalid or unenforceable, unless such invalidity or
unenforceability substantially frustrates the underlying intent and sense of the
remainder of this Agreement, such invalidity or unenforceability shall not
affect the remainder of this Agreement. This Agreement may be signed in one
(1) or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

AGREED TO:     AGREED TO: MAXYGEN, INC.     RECEIVING PARTY By:  

 

    Signature:  

 

Name:  

 

    Name:  

 

Title:  

 

      Date:  

 

    Date:  

 

 

5



--------------------------------------------------------------------------------

Exhibit C

to Change of Control Agreement

MAXYGEN, INC.

AGREEMENT AND RELEASE

I hereby confirm my obligations under the Confidential Information, Secrecy and
Invention Agreement that I have previously entered into with the Company.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code that reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any claims I may have against the Company.

Except as otherwise set forth in this Agreement and Release (the “Release”) and
except for obligations of the Company set forth in the Change of Control
Agreement entered into between the Company and me, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
Effective Date of this Release (as defined below), including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the federal Civil Rights Act of 1964, as amended; the federal
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; wrongful discharge;
discrimination;



--------------------------------------------------------------------------------

fraud; defamation; emotional distress; and breach of the implied covenant of
good faith and fair dealing; provided, however, that nothing in this paragraph
shall be construed in any way to release the Company from its obligation to
(i) indemnify me pursuant to any applicable statute, provision in the Company’s
certificate of incorporation or bylaws, or indemnification agreement, and to
provide me with continued coverage under the Company’s directors and officers
liability insurance policy to the same extent that it has provided such coverage
to previously departed officers and directors of the Company or (ii) provide the
benefits to me set forth in the Change of Control Agreement entered into between
the Company and me; and provided further that this paragraph shall not be
effective as a release to claims which cannot be waived under applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. If and only if I am covered
by ADEA, I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (A) my waiver and release do not apply to any rights
or claims that may arise after the Effective Date of this Release; (B) I have
the right to consult with an attorney prior to executing this Release; (c) I
have twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
the execution of this Release to revoke the Release; and (E) this Release shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after this Release is executed by me (the
“Effective Date”). If I am not covered by ADEA, I acknowledge that this
Agreement shall be effective as of the date upon which this Release has been
executed by me (the “Effective Date”).

 

By:  

 

 

THE EXECUTIVE

Date:  

 

 

2



--------------------------------------------------------------------------------

Exhibit D

to Change of Control Agreement

MAXYGEN, INC.

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is being
executed and delivered as of             , 2009 by [EXECUTIVE] (“Executive”) in
favor and for the benefit of Maxygen, Inc. (“Company”).

WHEREAS, the Company is entering into a Master Joint Venture Agreement with
Haley Pharma Inc. and Comet Private Company (the “Transaction”);

WHEREAS, Executive has entered into that certain Amended and Restated Change in
Control Agreement (“Change in Control Agreement”) with the Company, pursuant to
which Executive may receive substantial benefits in connection with the
Transaction payable following Executive’s termination of employment from the
Company, subject to certain conditions including Executive’s entering into and
not breaching this Agreement.

WHEREAS, in consideration of the benefits payable under the Change in Control
Agreement, Executive agrees to enter into this Agreement effective as of the
date of the date of Executive’s termination of employment with the Company (the
“Effective Time”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive agree as follows:

1. Effective Date. This Agreement shall be effective as of the Effective Time.

2. Noncompetition. During the period commencing on the Effective Time and ending
on the 36-month anniversary of the Closing (the “Non-Competition Period”),
Executive shall not (other than in connection with any services to Company or
Comet Private Company, or their respective affiliates, successors or assigns),
without the prior written consent of Company, directly or indirectly:

(a) engage, anywhere in the Restricted Territory (as defined below), in any
business (including research and development), operations, activities and/or
services that are reasonably related to the products and services of the Company
or of Comet Private Company, in either case as such exist immediately prior to
the Effective Time, including, without limitation, the use of DNA shuffling
recombination technology or involving the discovery or development of protein
pharmaceuticals targeting the following: G-CSF, CTLA-4, BAFF, April, OX40, or
ICOS (“Competing Business Purpose”);



--------------------------------------------------------------------------------

(b) be or become an officer, director, stockholder, owner, affiliate,
salesperson, co-owner, partner, trustee, promoter, technician, engineer,
analyst, employee, agent, representative, supplier, contractor, consultant,
advisor or manager of or to, or otherwise acquire or hold any interest in, or
participate in or facilitate the financing, operation, management or control of,
any firm, partnership, corporation, person, entity or business that engages or
participates in a Competing Business Purpose in the Restricted Territory; or

(c) contact, solicit or communicate with Company’s customers in connection with
a Competing Business Purpose;

provided, however, that nothing in this Agreement shall prevent or restrict
Executive from any of the following: (i) owning as a passive investment less
than 1% of the outstanding shares of the capital stock of a corporation (whether
public or private) that is engaged in a Competing Business Purpose and Executive
is not otherwise associated with such corporation; (ii) performing speaking
engagements and receiving honoraria in connection with such engagements;
(iii) being employed by any government agency, college, university or other
non-profit research organization; (iv) owning a passive equity interest in a
private debt or equity investment fund in which the Executive does not have the
ability to control or exercise any managerial influence over such fund;
(v) becoming an employee, director, agent, representative, supplier, contractor,
consultant, advisor or manager of or to an Entity that engages or participates
in a Competing Business Purpose in the Restricted Territory, if such Entity has
more than one distinct business units and Executive is not employed in or
providing services to a business unit of such Entity that engages or
participates in a Competing Business Purpose or, if Executive serves on the
Board of Directors of such Entity, he recuses himself from all discussion and
decision-making with respect to the unit engaging in the Competing Business
Purpose; or (vi) any activity consented to in writing by the Company.

“Restricted Territory” means each and every country, province, state, city, or
other political subdivision of the world in which Company, Comet Private Company
or any of their subsidiaries or affiliates is currently engaged, or currently
plans to engage in a Competing Business Purpose.

3. Nonsolicitation. Executive further agrees that Executive shall not during the
Non-Competition Period, directly or indirectly, without the prior written
consent of Company:

(a) personally or through others, solicit or attempt to solicit (on Executive’s
own behalf or on behalf of any other person) any employee of Company or Comet
Private Company, or any subsidiary thereof or their respective successors or
assigns, to leave his or her employment with Company or Comet Private Company or
any of their subsidiaries or their respective successors or assigns;

(b) personally or through others, induce, attempt to induce, solicit or attempt
to solicit (on Executive’s own behalf or on behalf of any other person), any

 

2



--------------------------------------------------------------------------------

Executive of Company or Comet Private Company, or any subsidiary thereof, to
engage in any activity in which Executive would, under the provisions of
Section 2 hereof, be prohibited from engaging.

Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees of
Company, Comet Private Company or of their subsidiaries or their respective
successors or assigns, shall not be deemed to be a breach of this Section 3.

4. Severability of Covenants. The covenants contained in Section 2 hereof shall
be construed as a series of separate covenants, one for each country, province,
state, city or other political subdivision of the Restricted Territory. Except
for geographic coverage, each such separate covenant shall be deemed identical
in terms to the covenant contained in Section 2 hereof. If, in any judicial
proceeding, a court refuses to enforce any of such separate covenants (or any
part thereof), then Company and Executive agree that such unenforceable covenant
(or such part) shall be eliminated from this Agreement to the extent necessary
to permit the remaining separate covenants (or portions thereof) to be enforced.
In the event that the provisions of Section 2 or Section 3 are deemed to exceed
the time, geographic or scope limitations permitted by applicable law, then
Company and Executive agree that such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, permitted by
applicable law.

5. Executive Acknowledgement. Executive acknowledges that (i) Executive has
received adequate consideration for this Agreement and that the limitations of
time, geography and scope of activity agreed to in this Agreement are reasonable
and necessary because, among other things: (A) the Company is engaged in a
highly competitive industry, (B) Executive has had unique access to the trade
secrets, confidential and proprietary information, and know-how of the Company,
including, without limitation, the plans and strategy (and, in particular, the
competitive strategy) of the Company, and (C) Executive believes that this
Agreement provides no more protection than is reasonably necessary to protect
Company’s and Comet Private Company’s trade secrets and confidential and
proprietary information.

6. Remedy. The non-competition and non-solicitation covenants in this Agreement
are essential to the Company’s willingness to provide benefits and payments
under the Change in Control Agreement. In the event Executive breaches any
provision of Section 2 or 3 of this Agreement, the sole remedy to the Company
for such breach shall be that (i) any benefits and payments not yet provided or
paid shall be cancelled immediately, and (ii) any of Executive’s options to
purchase common stock of the Company shall be cancelled immediately.

7. Non-Exclusivity. The rights and remedies of Company hereunder, and the
obligations and liabilities of Executive hereunder, are in addition to their
respective rights, remedies, obligations and liabilities under the law of unfair
competition, misappropriation of trade secrets and the like. This Agreement does
not limit Executive’s obligations or the rights of Company (or any affiliate of
Company) under the terms of any other agreement between Executive and Company or
any affiliate of Company.

 

3



--------------------------------------------------------------------------------

8. Notices. All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given if delivered personally, telecopied, sent
by nationally-recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the respective parties at
the following address:

 

  (a) if to Company, to:

Maxygen, Inc.

515 Galveston Drive

Redwood City, CA 94063

Attn: General Counsel

 

  (b) if to Executive, to the address for notice set forth on Executive’s
signature page hereto.

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall only be
effective upon receipt.

9. Severability. If any provision of this Agreement or any part of any such
provision is held under any circumstances to be invalid or unenforceable in any
jurisdiction, then: (a) except as otherwise set forth herein, such provision or
part thereof shall, with respect to such circumstances and in such jurisdiction,
be deemed amended to conform to applicable laws so as to be valid and
enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction shall not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) such invalidity of enforceability of such provision or
part thereof shall not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Agreement.

10. Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of California, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

11. Attorneys’ Fees. Should any litigation, arbitration or other proceeding be
commenced between the parties concerning this Agreement (including, without
limitation, the enforcement hereof and the rights and duties of the parties
hereunder), the party prevailing shall be entitled, in addition to such other
relief as may be granted, such party’s attorneys’ fees and expenses in
connection with such litigation, arbitration or other proceeding.

 

4



--------------------------------------------------------------------------------

12. Waiver. No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of the
waiving party; and any such waiver shall not be applicable or have any effect
except in the specific instance in which it is given.

13. Captions. The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

14. Entire Agreement. This Agreement and the Amended and Restated Change in
Control Agreement (including the agreements referenced therein) set forth the
entire understanding of Executive and Company relating to the subject matter
hereof and supersede all prior agreements and understandings between any of such
parties relating to the subject matter hereof. Executive understands and agrees
that he has had an opportunity to seek his own counsel in his review of this
Agreement.

15. Amendments. This Agreement may not be amended, modified, altered, or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Company and Executive.

16. Assignment. This Agreement and all obligations hereunder are personal to
Executive and may not be transferred or assigned by Executive at any time.
Company may assign its rights under this Agreement to any entity in connection
with any merger or sale or transfer of all or substantially all of Company’s
assets.

17. Binding Nature. This Agreement will be binding upon Executive and
Executive’s representatives, executors, administrators, estate, heirs,
successors and assigns, and will inure to the benefit of Company and its
respective successors and assigns.

18. Counterpart Execution. This Agreement may be executed by facsimile and in
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

In witness whereof, the undersigned have executed this Agreement as of the date
first above written.

 

“EXECUTIVE” By:  

 

Print Name:  

 

Address:  

 

 

Telephone:  

 

Fax:  

 

“COMPANY” [                                                 ] a Delaware
corporation

                                     

  [name